His Excellency President of the UN General Assembly,
His Excellency UN Secretary General,
Distinguished Leaders of the Member Countries of the United Nations,
This year...marks the 75th Anniversary of the United Nations.
75 years ago.. .the UN was born so that a great war ... the Second World War ... will not happen again.
75 years ago ... the UN was also established to create a world that is more peaceful, stable, and prosperous.
Because war will benefit no one.
There is no point of celebrating victory among ruins.
There is no point of becoming the largest economic power in the midst of a sinking world.
Mr. President,
In this 75th anniversary of the UN ... We must ask ourselves ... have we succeeded in creating the world that we dreamed of?
I believe all of us will have the same answer ... not yet.. Conflicts are still happening all over the world.
Poverty and even hunger are still suffered by many.
The principles of the UN Charter and international law are often neglected... including the respect for sovereignty and territorial integrity.
All of us are concerned with this situation ...
Our concern grew even deeper...in the midst of the Covid-19 Pandemic.
At a time when we ought to unite... and work together to tackle the pandemic.... what we see, instead, is one of deep division....and growing rivalries.
Whereas in fact...we must unite and always promote a win-win approach in building relations among state that is mutually beneficial.
We all understand the negative impacts of the pandemic are tremendous... both on health ... and the social economy.
We are also aware that... the virus knows no boundaries across nations...
No one is safe until everyone is...
If division and rivalries continue to persist... then I am concerned that the pillars of stability and sustainable peace will crumble... or even destroyed.
A world of peace...stable and prosperous becomes more and more difficult to attain.
Excellencies,
This year, Indonesia also celebrates the 75th anniversary of its independence.
It has always been our commitment... Indonesia will continuously contribute to world peace...as mandated by our constitution.
Indonesia will continue to play a role as bridgebuilder... as part of the solution...
Consistently, this commitment is continuously upheld... including throughout Indonesia’s membership at the UN Security Council.
The spirit of cooperation will continue to be promoted by Indonesia ... the spirit which provides mutual benefits to all parties...and leave no country behind.
No one...no country should be left behind.
The respect for equality... was also emphasized by Indonesia’s founding father... Soekarno... Bung Karno during the Asia-Africa Conference in Bandung in 1955... that gave birth to the Bandung Principles.
Until now...the Bandung Principles are still relevant... including in peaceful settlement of disputes... promotion of cooperation... and respect for international law.
Palestine becomes the only country... attending the Bandung Conference... that until present has not enjoyed its independence.
Indonesia consistently supports Palestine... to gain its rights.
In our region, along with other ASEAN member countries, Indonesia continues to maintain South East Asia... as a peaceful, stable, and prosperous region.
On its 53rd anniversary... on 8th of August 2020, ASEAN reaffirmed its commitment to continue maintaining peace and stability in the region.
The same spirit of cooperation and peace was put forward by Indonesia to a wider region... the Indo-Pacific region...through the ASEAN Outlook on the Indo-Pacific.
Excellencies,
Against this current global situation...allow me to convey a few thoughts.
First... the UN should continue to improve itself... through reforms, revitalization...and efficiency.
The UN needs to prove that multilateralism delivers...especially during the time of crisis...
The UN needs to be more responsive and effective... in tackling global challenges.
And all of us bear the responsibility to further strengthen the UN...
So that the UN remains relevant and contributive... in keeping with the challenges of time.
The UN is not a mere building in the city of New York... rather it represents an ideal and shared commitment of all nations... to realize world peace and prosperity for our future generations.
Indonesia has an unwavering faith in the United Nations and multilateralism.
Multilateralism is the only way that could guarantee equality. 43. Second... collective global leadership has to be strengthened.
We are all aware...that when it comes to relations among countries... in international relations... every country always protects their national interests.
However, we must not forget ... that all of us have the responsibility to contribute... to be part of the solution...for peace, stability, and prosperity of the world..
This is where the UN should play a role... to strengthen collective global leadership.
The world needs the spirit of collaboration and a stronger global leadership... to create a better world.
Third, cooperation in tackling COVID-19 must be strengthened...in terms of the health aspects...as well as the socio economic effects...
Vaccine will be the game changer in the war against pandemic.
We need to work together to ensure... that all countries have equal access to a safe vaccine...with affordable price...
In the long term...the management of resilient global health system needs to be further improved.
The resilience of global health system.... which is based on the national health resilience...will determine the future of our world.
From the economic perspective.... revitalization of economic activities gradually needs to start .. .by tackling the limits of our global supply chain today.
Revitalization of the economy must prioritize the health of all citizens of the world...
A healthy world...A productive world...needs to be our priority.
All of these will only be achieved if all of us continue., to work together.. .work together.. .and work together.
Let us solidify our commitment and consistently carry out our commitment to work together.
That is all from me.
I thank you.